DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	This application is a 371 of PCT/IB2018/050984, filed on February 18, 2018, which claims benefit to US Provisional Application 62/460,890 filed on February 20, 2017. 

Restriction/Election
	Applicant’s election of Group 1: claims 1, 3, 6, 7, 10, 11, 13, 15, 21, 23, 24, 28, 29, 31-33, 35, 39, 42 and 43 is acknowledged. Applicant’s election of TAF1 as the sensitivity gene and ZNF708 as the resistance gene is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement or the election of species requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of the Claims
	Claims 1, 3, 6, 7, 10, 11, 13, 15, 21, 23, 24, 28, 29, 31-33, 35, 42 and 43 are pending. Claims 7 and 10 are withdrawn as being drawn to nonelected subject matter. Claims 1, 3, 6, 11, 13, 15, 21, 23, 24, 28, 29, 31-33, 35, 39, 42 and 43 are examined.

Drawings
	The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 11, 13, 15, 21, 23, 24, 28, 29, 31-33, 35, 39, 42 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, 13 and 15 recite a method for determining the susceptibility but don’t require a determining step. It is unclear how the objective set forth in the preamble is accomplished by the process steps. That is, it is unclear whether the applicant intends to claim all embodiments which include the step of testing a tumor or neoplastic cell for an ASC treatment mutation in an ASC-susceptibility gene, or if applicant intends that something further should be practiced. If it is the latter, the claim is missing a clear step to accomplish the goal of the method.
Claims 3, 6, 21, 23, 24, 28, 29, 31-33, 35, 39, 42 and 43 recite a method for evaluating but don’t require an evaluating step. It is unclear how the objective set forth by the preamble is accomplished by the process steps. That is, it is unclear whether the applicant intends to claim all embodiments, which include the steps of obtaining nucleic acids and performing a sequencing procedure, or if applicant intends that something further should be practiced. If it is the latter, the claim is missing a clear step to accomplish the goal of the method.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6, 11, 13, 15, 21, 23, 24, 28, 29, 31-33, 35, 39, 42 and 43 are rejected under 35 U.S.C. 101 because the claimed invention is drawn to non-statutory subject matter. 
35 U.S.C. 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. MPEP §2108. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of science and technological work." Gottschalk v. Benson, 408 U.S. 83, 67 (1972); see also MPEP § 2108, part II.
Alice Corp, Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014); Bilski v. Kappos 561 U.S. 593, 601 (2010).
The unpatentability of laws of nature was recently confirmed by the U.S. Supreme Court in Mayo Collaborative Serve. Prometheus Labs., Inc., 568 U.S. 86, 71 (2012), “[L]aws of nature, natural phenomena, and abstract ideas" are not patentable. Diamond v. Diehr, 450 U.S. 175, 185 (1981); see also Bilski v.Kappos, 581 U.S. at 801 (2010).
The Supreme Court does acknowledge that it is possible “to transform an unpatentable law of nature, "but ‘one must do more than simply state the law of nature while adding the words "apply it”’ Mayo, 588 U.S. at 72 (quoting Gottschalk, 409 U.S. at 71-72). In Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself." 566 U.S, at 77. Additionally, ""conventional or obvious' ‘[p]re-solution activity is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law,’" id. at 79 (quoting Hook, 437 U.S. at 590); see also Bilski, 581 U.S. at 593 “[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by'... adding ‘insignificant post-solution activity”' (quoting Diehr, 450 U.S. at 191-192).
Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2118 (2013).
In Alice Corp., the Supreme Court reiterated the two-step test it devised in Mayo to determine patent eligibility for claims: “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?' To answer that question, we consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application." 134 S. Ct. at 2355 (citing and quoting Mayo 588 U.S. at 72-73, 76-78).
Based on the consideration of the claims as a whole, as well as consideration of elements/steps recited in addition to the judicial exception, the present claims fall to meet the elements required for patent eligibility.
Question 1
The claimed invention is directed to methods that involve abstract ideas and laws of nature.

Question 2A – Prong 1
	Claims 1 and 3 involve the patent-ineligible concept of an abstract idea. Claim 1 is directed towards determining the susceptibility of a tumor or neoplastic cell to treatment with adherent stromal cells (ASC). The step of determining is an abstract idea. Claim 3 is directed towards evaluating a subject having a tumor. The step of 
Claims 1 and 3 further include two wherein clauses: wherein the presence of the ASC treatment informative mutation indicates that the tumor or neoplastic cell will be responsive to treatment with ASC and wherein the presence of the ASC treatment informative mutation indicates that the tumor or neoplastic cell will be non-responsive to treatment with ASC. The correlation between the presence of a mutation and the responsiveness or non-responsiveness to treatment is a natural correlation that preexists which is an unpatentable phenomenon. The claim recites the presence of a mutation is indicative of responsiveness or non-responsiveness to treatment. The association between the mutation and the responsiveness/non-responsiveness is a law of nature/natural phenomenon. The correlation between the presence of the mutation and the responsiveness or non-responsiveness to treatment is an unpatentable phenomenon.
	The wherein clauses amount to no more than an “instruction to apply the natural law”. These wherein clauses are simply method steps, and do not require the user to do anything in light of the correlation. The wherein clauses fail to provide the “practical assurance” sought by the Prometheus Court that the “process is more than a drafting effort designed to monopolize the law of nature itself.”

Question 2A – Prong 2
	The claims do not recite any additional elements that integrate the judicial exception into practical application of the exception. Claim 1 requires the additional step of testing the tumor or neoplastic cell for the mutation. This step is performed to gather data for the judicial exception. It is thus extra-solution activity, and does not integrate the judicial exception into a practical application. Claim 3 requires the additional steps of obtaining nucleic acids, and performing a sequencing procedure. These steps are performed to gather data for the judicial exception, and are thus extra-solution activity and do not integrate the judicial exception into practical application.
	The steps in claims 6, 11, 13, 15, 21, 23, 24, 28, 29, 31-33, 35, 42 and 43 are insignificant extra-solution activity, as these limitations do not impose meaningful limits on the claims. The steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity.
	Accordingly, the claims are directed to judicial exceptions.

Question 2B
	The second step of Alice involves determining whether the remaining elements, either in isolation or in combination with other non-patent eligible elements are sufficient to “’transform the nature of the claim’ into patent eligible application” Alice, 134 S.Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).
The claims do not sufficiently provide a method which is significantly more than a statement of a natural principle for at least these reasons:

The art teaches isolating DNA from tissue containing at least 20% tumor nuclei and analyzing by massively parallel sequencing the sequences of 300 genes, including ZNF708. The genomic alteration c.1229A>G / p.H410R was identified by OncoPanel (Stathis et al., Cancer Discovery (2016) 6(5): 492-500, Supplementary materials pp. 3-4, Table S1).
The steps which are set forth in the claims must be taken or used by others to apply the disclosed law of nature, and they encompass using a variety of well-understood techniques in the prior art for determining the susceptibility of a tumor to treatment with ASCs.
Further, the steps are recited at a high level of generality such that it amounts to insignificant pre-solution activity, e.g. a mere data gathering steps necessary to use the correlation. Testing the tumor or neoplastic cell for the mutation merely instructs a scientist to use any detection technique to detect whether a tumor has a mutation. Obtaining nucleic acids, and performing a sequencing procedure merely instructs a scientist to use any sequencing procedure to detect a mutation. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59 (2014)).
	Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the judicial exception itself. The steps outlined above are merely well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, applied to the steps of determining the susceptibility of a tumor or neoplastic cell to treatment with ASC and evaluating a subject having a tumor. The claims do not recite additional elements that amount to significantly more than the judicial exception.
	For those reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3, 6, 11, 13, 15, 21, 23, 24, 28, 29, 31-33, 35, 39, 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
In analyzing the claims for compliance with the written description requirements of 35 U.S.C. 112(a), a determination is made as to whether the specification contains a written description sufficient to show the Applicant had possession of the full scope of the claimed invention at the time their application was filed. The factors to be considered include disclosure of a complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, and any combination thereof. In the case of the instant claims, the functionality of identifying genes with an ASC treatment informative mutation is a critical feature of the claimed method. 

Even if the claims were limited to Applicant’s election of TAF1 as the ASC sensitivity gene and ZNF708 as the ASC resistance gene, the specification does not provide guidance as to the full scope of ASC treatment informative mutations within those genes. The specification appears to describe 4 mutations in the TAF1 gene (Table 13C) and 4 mutations in the ZNF708 gene (Table 13B).  However, these mutations do not represent all of the possible mutations in the two genes. The TAF1 gene is known to have over 500 mutations, and the ZNF708 gene over 200 mutations (intogen.org). The mutations identified in the instant specification represent an extremely small number of the available mutations for the elected genes. Moreover, the specification does not provide as to whether there are mutations that are treatment informative mutations. Are the 8 identified mutations the only treatment informative mutations? Are there more? Is this just a representative number of ASC treatment informative mutations? The specification does not seem to describe the full scope of treatment informative mutations as broadly claimed. Given the guidance in the specification and what was taught in the art prior to the invention, the skilled artisan 
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir 2010) recently re-affirmed the written description requirement. Ariad reiterates that “the hallmark of written description is disclosure” and “possession as shown in the disclosure” is a more complete formulation of the test for written description. Ariad considers situations of genus claims and states that the written description requirement ensure that “when a patent claims a genus by its function or result, the specification recites sufficient materials to accomplish that function.”
Vas-Cath Inc. v. Mahaurkar 19 USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”. Applicant is reminded that Vas-Cath makes clear that the written description provisions of 35 USC 112 is severable from its enablement provision. In The Regents of University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, usually defined by a nucleotide sequence, falling within the scope of the claimed genus. At section B(1) the court states that “An adequate written description of a DNA…’requires a precise 
	In analyzing whether the written description requirement is met for a genus claim, it is first determined whether a representative number of species have been described by their complete structure. The art teaches hundreds of mutations in the TAF1 and ZNF708 genes that are not described in the instant specification. The specification teaches a mere 8 mutations – 4 for the TAF1 gene and 4 for the ZNF708 gene. There is no teaching in the instant specification that the Applicant was in possession of any mutations other than the 8 expressly identified.
	Thus, considering the breadth of the mutations required by the claimed methods, their specific functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.

Enablement
Claims 1, 3, 6, 11, 13, 15, 21, 23, 24, 28, 29, 31-33, 35, 39, 42 and 43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for testing tumor cells for the ZNF708 gene mutation c.1229A>G / p.H410R, and obtaining nucleic acids from a sample and sequencing to detect the ZNF708 gene mutation c.1229A>G / p.H410R does not reasonably provide enablement for testing tumor cells for any ASC treatment informative mutation in any ASC-susceptibility gene, or for obtaining nucleic acids from a sample and sequencing for any ASC treatment informative mutation in any ASC-. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the methods of the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the
enablement requirement of 35 USC 112(a) have been described by the courts in In re Wand, 9 USPQ2d 1400 (CAFC1988). Wand states at page 1404:
"Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman,
They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (8) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."


The nature of the invention and the breadth of the claims
Claim 1 is broadly written to encompass testing a tumor or neoplastic cells for an ASC treatment informative mutation in an ASC-susceptibility gene selected from an ASC sensitivity gene and an ASC resistance gene. The response elected TAF1 as the ASC sensitivity gene and ZNF708 as the ASC resistance gene. 
Claim 3 is directed to any subject having a tumor, obtaining nucleic acids from cells from the subject comprising sequences of ASC-susceptibility genes selected from an ASC sensitivity gene and an ASC resistance gene, and performing sequencing to detect an ASC treatment informative mutation in the sequences of the genes.
The invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.” Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed Cir 2001).

Guidance in the specification
	The specification broadly defines tumor as a cancer or neoplasm selected from a list of cancers that spans over one page of the specification, including leukemia, cervical cancer, gallbladder cancer, mouth cancer, and skin cancer to name a few (instant specification at pp. 14-15). This is a very broad, diverse list of cancers.
The specification defines an ASC-susceptibility gene as a gene whose mutational status is informative of the extent to which a subject is susceptible to treatment with ASCs. ASC-susceptibility genes are classified as either ASC-sensitivity genes or ASC-resistance genes (instant specification p. 9). In Example 12, Applicant performed analyses to identify somatic mutations present in breast cell cancer lines with responsiveness to ASC treatment or lack of responsiveness. The results demonstrate that mutations in 295 genes were found that positively correlated with responsiveness and mutations in 316 genes negatively correlated with responsiveness (instant specification p. 70). Figure 13B shows the top 22 genes with mutations across at least 4 breast cancer cell lines, including 4 mutations in the ZNF708 gene, associated with ASC resistance. Figure 13C shows the top 15 genes with mutations across at least 4 breast cancer cell lines, including 4 mutations in the TAF1 gene, associated with ASC sensitivity. 

Unpredictability in the art and the state of the prior art
	The art teaches that mesenchymal stem cells (MSC) result in either tumorigenic or anti-tumor activity. Human placental-derived adherent stromal cells (ASCs) are MSC-like cell (Allen et al. Scientific Reports (2018) 8:670, 17 pages, p. 2). Christodoulou Stem Cell Research & Therapy (2018) 9:336, 38 pages, p. 5). Christodoulou teaches such conflicting (pro-vs. anti-tumorigenic) results have been recorded both in vitro and in vivo, for various cancer types in some cases even for the same cancer cell line (Christodoulou p. 5). Christodoulou teaches bone marrow and adipose tissue MSCs have been shown to promote and inhibit the survival of brain, breast and prostate cancers (Christodoulou p. 5). Christodoulou teaches contradictory findings have also been obtained with regard to the effect of different MSC populations on the same tumor target, strongly suggesting a close association between the anti-tumorigenic properties of the former and their developmental origin (Christodoulou p. 6). 
	Galland teaches that MSCs both promote and constrain tumor growth (Gallad, et al. J. Pathol. (2020) 250:555-572). MSCs have shown divergent effects on tumor cells, some of which are anti-, whereas others are pro-tumorigenic (Galland p. 564). Galland teaches that within the tumor, MSCs can exert both stimulatory and inhibitory effects on cancer cell growth, invasion, and metastasis through direct or indirect interactions with tumor cells (Galland p. 556 Table 1 description). In Table 1, Galland identifies the pro- and anti-tumor effects of MSCs in the tumor microenvironment, including the origin of MSCs, tumor relevance and tumor function.
	Zoehler teaches that MSCs obtained from different sources (periodontal ligament, umbilical cord, adipose tissue) express HLA-G differently (Zoehler p. 463).Zoehler further teaches even for MSCs obtained from the same source, their Stem Cell Rev and Rep (2020) 16:459-471, p. 464). 
The art teaches the large size of the TAF1 gene (1,893 amino acids) (Cheng et al. Human Mutation (2020) 41:449-464, p. 451) and that the TAF1 gene is known to have over 500 mutations, and the ZNF708 gene has over 200 mutations (intogen.org). Cheng teaches that the vast majority of variants in TAF1 are of uncertain significance, and the clinical consequence of individual variants remain difficult to predict (Cheng, p. 461). 

Quantity of experimentation
	The quantity of experimentation in this area is large since there is a significant number of parameters which would have to be studied to enable the skilled artisan to use the method, as claimed, to determine the susceptibility of a tumor to treatment with adherent stromal cells by testing any tumor cell for any ASC treatment informative mutation in any ASC-susceptibility gene.
	While the specification provides some teaching on testing breast cancer cell lines, it does not provide disclosure for other cancers. The claims broadly encompass tumor or neoplastic cells, and the specification provides a list of cancers spanning two pages. The specification, however, only identifies mutations in breast cancer cell lines. There is no teachings identifying mutations in genes of other cancer tumors. It would require unpredictable and undue experimentation to identify mutations in all or even some of the cancers listed in the specification.
Journal of Nuclear Medicine (2009) 50 (Suppl 1) 1S-10S). Two patients with the same cancer tumor may experience different and unpredictable results from the same ASC treatment. Additionally, because MSCs can both promote and constrain tumor growth, it is unpredictable whether treatment with MSCs will result in tumorigenic or anti-tumor activity.
Over 500 mutations are known for the TAF1 gene and over 200 mutations are known for the ZNF708 gene – hundreds more than the 8 mutations identified in the instant specification. Even more, Figures 13B and 13C, as well as the description of Example 12 demonstrate that each identified mutation was identified in different cell lines (instant specification). It is unpredictable which mutations in the elected TAF1 gene or the elected ZNF708, are associated with ASC resistance and/or ASC sensitivity. To practice the invention as broadly claimed, the skilled artisan would have to perform additional unpredictable and undue experimentation of various mutations in multiple genes for numerous cancers. This would require a large amount of inventive effort with no predictable expectation of success with regard to each possible mutation in each possible gene in each possible cancer in order to identify which genes are ASC-sensitivity genes with mutations that are ASC resistance and/or ASC susceptibility mutations. 
The claims are directed to evaluating any subject for treatment (see claim 3). It is unpredictable how the skilled artisan would evaluate a “subject”. The specification broadly defines “subject” as an animal subject having a tumor. In some embodiments, Biochimica et Biophysica Acta (2008) 1779: 735-742).  The skilled artisan would be required to perform additional unpredictable and undue experimentation to determine whether or not and how a non-human subject would be effected by the ASC treatment mutations.
	The quantity of experimentation in this area is extremely large since there is a significant number of parameters which would have to be studied to enable the scope of the instant claims to be enabled. This would require significant effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps. 
	
Conclusion
	Thus, given the broad claims in an art whose nature is identified as unpredictable, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high level 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 6 and 11 are rejected under 35 U.S.C. 102 as being anticipated by Stathis et al., Cancer Discovery (2016) 6(5): 492-500 (hereinafter “Stathis”).
Regarding claims 1 and 11 Stathis teaches isolating DNA from tumor cells and analyzing for sequences of 300 genes, including ZNF708 (Stathis Supplementary Appendix pp. 3-4). Stathis teaches the mutation c.1229A>G / p.H410R in the ZNF708 gene is identified as a genomic alteration (Stathis Supplementary Appendix p. 3 and table S1). Thus, Stathis teaches testing a tumor cell for an ASC treatment informative 
Regarding claims 3 and 6, Stathis teaches isolating DNA from tumor cells and analyzing for sequences of 300 genes, including ZNF708 (Stathis Supplementary Appendix pp. 3-4). Stathis teaches the mutation c.1229A>G / p.H410R in the ZNF708 gene is identified as a genomic alteration (Stathis Supplementary Appendix p. 3 and table S1). Thus, Stathis teaches testing a tumor cell for an ASC treatment informative mutation (c.1229A>G / p.H410R) in an ASC-susceptibility gene, namely elected gene ZNF708. Stathis further teaches analyzing the DNA by massively parallel sequencing using an Illumina HiSeq 2500 sequencer (Stathis Supplementary Appendix p. 3). 

No claims are allowed.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER OVERLY whose telephone number is (571)272-0517.  The examiner can normally be reached on Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L. OVERLY/           Examiner, Art Unit 1634       
                                                                                                                                                                                      /DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634